DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-4, 6-9, 11, 12, and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jewett et al (US PG Pub # 2008/0035391). With respect to claim 1, the Jewett reference discloses a weighing luggage rack (Title), comprising: a rack portion (106) comprising a top section (208)1 and a bottom section (108); a platform portion (102) connected with the top section of the rack portion (Fig. 1), wherein, in use, the platform portion (102) is stacked on top of the rack portion (106); a weighing mechanism (104); and an electronic display (114) configured to display a weight of an object placed thereon (¶ 0043).
	With respect to claims 2-4, while the details of the weighing scale (104) are not shown or described, since the scale (104) is attached to an electronic display (114) via electrical wiring, there has to be an electronic weight sensor inherently present in the weighing scale (104) in order for it to be operative2. Furthermore with respect to claim 3, the sensors would have to be coupled to the platform (102) to be operative, as there would be no other way to measure weight applied to the platform (102)3. Furthermore with respect to claim 4, since the weighing scale (104) is coupled to the top portion of the rack (106) then the weighing scale’s internal electronic sensors must also considered to be coupled to the top portion of the rack (106).
	With respect to claim 6, the Jewett reference discloses a weighing luggage rack (Title), comprising: a rack portion (106) having a top section (208) and a bottom section (108); a weighing mechanism (104) attached with the rack portion (¶ 0040); and an electronic display (114) configured to display a weight of an object placed thereon (¶ 0043).
	With respect to claims 7-9, while the details of the weighing scale (104) are not shown or described, since the scale (104) is attached to an electronic display (114) via electrical wiring, there has to be an electronic weight sensor inherently present in the weighing scale (104) in order for it to be operative. Furthermore with respect to claim 8, since the weighing scale (104) is coupled to the top portion of the leg (108) then the weighing scale’s internal electronic sensors must also considered to be coupled to the top portion of the leg (108). Furthermore with respect to claim 9, since the weighing scale (104) is coupled to the top portion of the rack (106) then the weighing scale’s internal electronic sensors must also considered to be coupled to the top portion of the rack (106).
	With respect to claim 11, the Jewett reference discloses a weighing luggage rack (Title), comprising: a platform portion (102) formed to be placed on top of an existing luggage rack (106), wherein the platform portion (102) comprises a weighing mechanism (104) and an electronic display (114) configured to display a weight of an object placed thereon (¶ 0043).
	With respect to claim 12, while the details of the weighing scale (104) are not shown or described, since the scale (104) is attached to an electronic display (114) via electrical wiring, there has to be an electronic weight sensor inherently present in the weighing scale (104) in order for it to be operative.
	With respect to claim 14, the weighing mechanism consists of a weighing housing (104).
	With respect to claim 15, Jewett discloses a securing element (210, 216).
	With respect to claim 16, the weigh luggage rack further comprises: a tubular support element (208) attached with the platform portion; and a movable guide (218) with a locking mechanism (210,218) formed to engage with the tubular support element (208), such that the platform portion is secured against at least a portion of the existing luggage rack (¶¶ 0046-0047).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5, 10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Jewett et al (US PG Pub # 2008/0035391) in view of Esmail et al (US PGPub # 2017/0227395). Jewett does not disclose a wireless display for his luggage scale, but it was well known in the art that a wireless connection to portable display (such as a smartphone application 14) was an art recognized functional equivalent to a wired display as shown by the example of Esmail (¶¶ 0010 & 0025), therefore it would have been obvious to the ordinary practioner to modify the scale of Jewett to include a wireless display motivated by its art recognized functional equivalent to the wired display disclosed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The other references cited but not applied show luggage weighing racks.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY W GIBSON whose telephone number is (571)272-2103. The examiner can normally be reached Tue-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571)272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RANDY W. GIBSON
Primary Examiner
Art Unit 2856


/RANDY W GIBSON/Primary Examiner, Art Unit 2856                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 The legs shown are germane to all three embodiments; Figure 2 simply gives the best perspective of the top crossbar of the folding leg.
        2 See paragraphs 0044-0046 of US PGPub # 2016/0374516 (Lammel) for example.
        3 See Fig. 7, and paragraph 0048, of US PGPub # 2016/0374516 (Lammel) for example.